Citation Nr: 1607626	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In an April 2015 decision, the Board granted an increased rating of 70 percent for posttraumatic stress disorder (PTSD), but denied a higher evaluation.  Accordingly, that issue no longer remains on appeal

The Board also remanded the issue of entitlement to TDIU for further development in April 2015.  The case has since been returned for appellate review.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in April 2015 to obtain an additional VA medical opinion.  In December 2015, a VA examiner stated "yes" to a question asking him whether the Veteran's PTSD would prevent him from obtaining or retaining gainful employment for which he would have been otherwise qualified.  However, in contrast, the examiner subsequently stated that the Veteran's PTSD would less likely than not prevent him from obtaining or retaining gainful employment.  In so doing, he indicated that the Veteran is capable of working in jobs where he completes tasks independently with little interpersonal interaction.  He explained that the Veteran would be capable of performing at least one to three step simple tasks over an eight hour work day with routine breaks and non-confrontational supervision and with a few familiar coworkers.  

In light of the internal inconsistency of the December 2015 VA examiner's statements, the Board finds that a social and industrial survey is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA treatment records. 

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

